Case 6:20-cv-00410-WWB-GJK Document 45 Filed 05/06/20 Page 1 of 4 PageID 401



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


MICHAEL DALEIDEN, SEAN
RANDALL, STEVEN SACK, PEDRO
POVEDA, CHRISTOPHER CARVER,
RICHARD JOSWICK, JUSTIN SCOTT
and LYNN FRAZEL,

                     Plaintiffs,

v.                                                     Case No: 6:20-cv-410-Orl-78GJK

RED LAMBDA, INC., BAHRAM
YUSEFZADEH, SAAD AL BARRAK,
LEWIS DUNCAN and IAIN KERR,

                     Defendants.
                                         /

                                         ORDER

       THIS CAUSE is before the Court on Defendants’ Joint Motion to Compel Individual

Arbitration (“Motion to Compel,” Doc. 28). Plaintiffs did not timely respond to the Motion.

As set forth below, the Motion to Compel will be granted.

I.     BACKGROUND

       Plaintiffs filed an Amended Complaint (Doc. 38) against Defendants alleging

violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., and the

Florida Minimum Wage Act, Fla. Stat. § 448.110. While employed by Defendants,

Plaintiffs executed agreements to participate in Defendant Red Lambda Inc.’s Dispute

Resolution Program. (Doc. 28-1 at 3–34). Pursuant to the agreements, Plaintiffs

consented to submit “all claims . . . seeking recovery of wages or overtime compensation

from the Company or its representatives, all minimum wage claims, and all other claims

brought under the [FLSA]” to “mandatory and binding arbitration[.]” (See, e.g., id. at 4).
Case 6:20-cv-00410-WWB-GJK Document 45 Filed 05/06/20 Page 2 of 4 PageID 402



Defendants now seek to compel arbitration in accordance with the Dispute Resolution

Program.

II.    LEGAL STANDARD

       In general, the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., governs the

enforceability of arbitration provisions in contracts involving transactions in interstate

commerce. Hill v. Rent-A-Center, Inc., 398 F.3d 1286, 1288 (11th Cir. 2005). “A written

provision in . . . a contract evidencing a transaction involving commerce to settle by

arbitration a controversy thereafter arising out of such contract . . . shall be valid,

irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” 9 U.S.C. § 2. “The FAA embodies a ‘liberal federal policy

favoring arbitration agreements.’” Hill, 398 F.3d at 1288 (quoting Moses H. Cone Mem’l

Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983)). However, it is well-settled that

“arbitration is a matter of contract and a party cannot be required to submit to arbitration

any dispute which he has not agreed so to submit.” AT & T Techs., Inc. v. Commc’ns

Workers of Am., 475 U.S. 643, 648 (1986) (quotation omitted).

       “A party aggrieved by the alleged failure, neglect, or refusal of another to arbitrate

under a written agreement for arbitration may petition any United States district

court . . . for an order directing that such arbitration proceed in the manner provided for in

such agreement.” 9 U.S.C. § 4. In determining whether to compel arbitration, courts do

not weigh the merits of the parties’ claims. AT & T Techs., 475 U.S. at 649. “Rather, courts

must limit their review to three factors: (1) whether a valid written agreement to arbitrate

exists; (2) whether an arbitrable issue exists; and (3) whether the right to arbitrate was




                                              2
Case 6:20-cv-00410-WWB-GJK Document 45 Filed 05/06/20 Page 3 of 4 PageID 403



waived.” Hamrick v. Partsfleet, LLC, 411 F. Supp. 3d 1298, 1301 (M.D. Fla. 2019)

(quotation omitted).

III.   DISCUSSION

       Defendants have produced signed agreements for each of the named Plaintiffs in

this litigation. (See Doc. 28-1 at 3–34). Plaintiffs do not dispute the agreements are valid

and binding. Additionally, Plaintiffs have not argued that Defendants waived their right to

compel arbitration and it does not appear that waiver has occurred in this case. See Jones

v. Sallie Mae, Inc., No. 3:13-cv-837-J-99MMH, 2013 WL 6283483, at *9 (M.D. Fla. Dec.

4, 2013) (holding that removing the case to federal court “is not enough to substantially

invoke the judicial process to the detriment or prejudice of Plaintiff” and collecting cases).

Finally, pursuant to the parties’ agreements, the arbitration is to be held in accordance

with the “American Arbitration Association’s Employment Arbitration Rules and Mediation

Procedures[,]” (see, e.g., Doc. 28-1 at 4), which the Eleventh Circuit has held is a clear

and unmistakable agreement to arbitrate issues of arbitrability. See Terminix Int’l Co., LP

v. Palmer Ranch Ltd. P’ship, 432 F.3d 1327, 1332 (11th Cir. 2005) (holding that “[b]y

incorporating the AAA Rules . . . into their agreement, the parties clearly and unmistakably

agreed that the arbitrator should decide” questions of arbitrability).

       Accordingly, it is ORDERED that Defendants’ Motion to Compel (Doc. 28) is

GRANTED. Plaintiffs shall submit to arbitration in accordance with the terms set forth in

their agreements with Red Lambda, Inc. The Clerk is directed to close this case.

       DONE AND ORDERED in Orlando, Florida on May 6, 2020.




                                              3
Case 6:20-cv-00410-WWB-GJK Document 45 Filed 05/06/20 Page 4 of 4 PageID 404




Copies furnished to:

Counsel of Record




                                     4
